DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 6/10/2021 have been received and entered. Claims 1-21 are pending in the application.
The terminal disclaimer filed on 6/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10564288 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicants’ remark has been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-21 are allowable over the prior art of record because the amendment submitted by the applicants on 6/10/2021 included an appropriate terminal disclaimer that approved by the patent legal specialist and indicates a specific response in the remark to overcome the rejection in the record. In considered as whole, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation of the claimed invention as recited in the claims 1, 17 and 19. The prior art, Ladetto Quentin (EP 1253404) discloses a method, implemented in a computing device, for accurately estimating gait characteristics of a user (pars 0013, 0015, 0017, 0021-0027 and 0029-0030) , comprising: monitoring a first plurality of parameters indicative of movement of the user, wherein monitoring the first plurality of parameters includes monitoring (i) a first GNSS derived speed of the user and (ii) a step count of the user (pars 0021-0035, 0065, 0081 and 0086-0091); processing values of the monitored first plurality of parameters to determined value of a second plurality of parameters indicative of movement of the user (pars 0081, 0087 and 0097-0109),; values of the first parameters are processed to determine values of second parameters indicative of movement of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Diggelen et al (US 20180156920) discloses real-time estimation of speed and gait characteristics using a custom estimator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






	/BRYAN BUI/               Primary Examiner, Art Unit 2865